DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on September 15, 2022.  These drawings are acceptable.
Claim Objections
Claim 1 is objected to because of the following informalities: “is” should be inserted between “hole” and “equal” (line 16).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,372,379 B2 (hereinafter “Choi”) in view of US 2001/0030323 A1 (hereinafter “Ikeda”).
Regarding claim 1, Choi discloses in Figs. 1, 2 and related text an array substrate (Col. 4, lines 58-63), comprising a Thin Film Transistor (TFT), 
wherein the Thin Film Transistor comprises: 
a substrate 110 (Col. 5, lines 5-11); 
an insulating layer 130 disposed on the substrate (Col. 5, lines 12-26); 
a semiconductor layer 150 (150a/150b/150c) covering a surface of the insulating layer (Col. 5, lines 29-41); 
a barrier layer 170/210 covering surfaces of the semiconductor layer and the insulating layer (Col. 5, lines 42-59 and Col. 6, lines 21-41); 
a Metal 2 270/290 covering a surface of the barrier layer, the Metal 2 comprising a source electrode 270 and a drain electrode 290 (Col. 7, lines 28-62); 
a first passivation layer 310 covering a surface of the Metal 2 (Col. 8, lines 3-21); 
a pixel electrode 370 (370a/370b) disposed above the first passivation layer (Col. 9, lines 23-64); 
a first contact hole 350 connecting the pixel electrode and the drain electrode (Col. 8, lines 35-40); and 
a second contact hole 250 connecting the drain electrode and the semiconductor layer (Col. 6, lines 42-58); 
wherein the first contact hole and the second contact hole overlap in a direction L perpendicular to the array substrate (Col. 8, lines 40-51); 
wherein an aperture (diameter) of the first contact hole is equal to an aperture (diameter) of the second contact hole (Col. 8, lines 60-63).
Choi does not disclose a Metal 1 disposed on a surface of the substrate, the insulating layer covering a surface of the Metal 1, and the first contact hole has an isosceles trapezoid shape.
Ikeda teaches in Fig. 1 and related text a Metal 1 2F disposed on a surface of the substrate 1, the insulating layer 3 covering a surface of the Metal 1 (¶¶ [0028]-[0029]).
Neither Choi nor Ikeda discloses the first contact hole has an isosceles trapezoid shape.
Choi and Ikeda are analogous art because they both are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Choi with the specified features of Ikeda because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Choi’s array substrate to dispose a Metal 1 on a surface of the substrate, the insulating layer covering a surface of the Metal 1, as taught by Ikeda, wherein the first contact hole has an isosceles trapezoid shape, in order to permit the threshold voltage of the thin film transistor to be actively controlled in accordance with the dispersion of the threshold voltage, so that an increase in consumed power, an erroneous operation and the like can be suppressed (Ikeda: Abstract), and in order to follow Choi’s suggestion that “the pixel contact hole 350 may have various shapes” (Choi: Col. 8, lines 53-55).
Moreover, it has been held that change in shape, in the absence of persuasive evidence that the particular configuration is significant, is a matter of design choice involving only ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04(IV)(B).
	Regarding claim 2, Choi in view of Ikeda disclose the first contact hole and the second contact hole (at least) partially overlap in the direction perpendicular to the array substrate (Choi: Fig. 2; Col. 8, lines 42-51).
Regarding claim 4, Choi in view of Ikeda disclose a side edge of the drain electrode 5D exceeds a side edge of the Metal 1 (Ikeda: Fig. 1; ¶ [0028]).
Regarding claim 8, Choi in view of Ikeda disclose the Thin Film Transistor further comprises a third contact hole 230 communicating with the source electrode and the semiconductor layer and connecting the drain electrode and the semiconductor layer with the second contact hole to form a via (Choi: Fig. 1; Col. 6, lines 42-47).
Regarding claim 9, Choi in view of Ikeda disclose the Metal 1 is a gate electrode (Ikeda: ¶ [0029]).
Claims 5, 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Ikeda as applied to claim 1 above, and further in view of US 2017/0285390 A1 (hereinafter “Mun”).
Regarding claims 5, 6 and 21, Choi in view of Ikeda disclose substantially the entire claimed invention, as applied to claim 1 above.
Choi in view of Ikeda do not disclose the Thin Film Transistor further comprises: a color photoresist layer covering a surface of the first passivation layer; a second passivation layer covering a surface of the color photoresist layer; the pixel electrode covers a surface of the second passivation layer; the first contact hole penetrates through the first passivation layer, the color photoresist layer and the second passivation layer, and the pixel electrode is connected to the drain electrode through the first contact hole, wherein the aperture of the first contact hole corresponding to the first passivation layer is smaller than the apertures of the first contact hole corresponding to the color photoresist layer and the second passivation layer, and wherein the first contact hole is a stepped via hole with a step formed at an interface between the color photoresist layer and the first passivation layer.
Mun teaches in Fig. 3 and related text the Thin Film Transistor further comprises:
a color photoresist layer 161 covering a surface of the first passivation layer 160 (¶ [0086]); 
a second passivation layer 171 covering a surface of the color photoresist layer (¶ [0089]); 
the pixel electrode 180 covers a surface of the second passivation layer (¶ [0093]); 
the first contact hole 164 penetrates through the first passivation layer, the color photoresist layer and the second passivation layer (¶ [0090]), and the pixel electrode is connected to the drain electrode 153 through the first contact hole (¶ [0093]), 
wherein the aperture of the first contact hole corresponding to the first passivation layer is smaller than the apertures of the first contact hole corresponding to the color photoresist layer and the second passivation layer, and 
wherein the first contact hole is a stepped via hole with a step formed at an interface between the color photoresist layer and the first passivation layer.
Choi, Ikeda and Mun are analogous art because they each are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Choi in view of Ikeda with the specified features of Mun because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the array substrate of Choi in view of Ikeda to form the Thin Film Transistor to further comprise: a color photoresist layer covering a surface of the first passivation layer; a second passivation layer covering a surface of the color photoresist layer; the pixel electrode covers a surface of the second passivation layer; the first contact hole penetrates through the first passivation layer, the color photoresist layer and the second passivation layer, and the pixel electrode is connected to the drain electrode through the first contact hole, wherein the aperture of the first contact hole corresponding to the first passivation layer is smaller than the apertures of the first contact hole corresponding to the color photoresist layer and the second passivation layer, and wherein the first contact hole is a stepped via hole with a step formed at an interface between the color photoresist layer and the first passivation layer, as taught by Mun, in order to achieve a color filter on array (COA) structure, thereby improving the degree of integration of the array substrate (Mun: ¶ [0005]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-6, 8, 9 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811